DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-20 are objected to because of the following informalities:  Regarding claim 17, line 6, “injector” should be changed to injection.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is indefinite for claiming both an apparatus and the method steps of using the apparatus.  For example, in lines 7-8 of claim 1, “at least one secondary injector operated separately” amounts to the method steps of using the apparatus and does not further structurally limit the claim.  It is unclear whether configured to operate to remedy this rejection.
Regarding claim 7, the claim is indefinite for claiming both an apparatus and the method steps of using the apparatus.  For example, in lines 1-3 of claim 7, “the primary injector injects a reducing agent” and “the secondary injector injects fluid” amounts to the method steps of using the apparatus and does not further structurally limit the claim.  It is unclear whether infringement would occur when one creates a mixer assembly that allows the injectors to inject reducing agent/fluid or whether infringement would occur when the injectors actually inject reducing agent/fluid.  See MPEP 2173.05 (p) II.  It is suggested to change both “injects” in line 2 of the claim to is configured to inject to remedy this rejection.
Regarding claim 8, the claim is indefinite for claiming both an apparatus and the method steps of using the apparatus.  For example, in lines 1-2 of claim 8, “a control that operates the primary injector” amounts to the method steps of using the apparatus and does not further structurally limit the claim.  It is unclear whether infringement would occur when one creates a mixer assembly with a control that allows a primary injector to be operated or whether infringement would occur when the primary injector is actually operated.  See MPEP 2173.05 (p) II.  It is suggested to change “operates” in line 1 of the claim to is configured to operate
Regarding claim 9, the claim is indefinite for claiming both an apparatus and the method steps of using the apparatus.  For example, in lines 10-12 of claim 9, “at least one secondary supplier operated separately” amounts to the method steps of using the apparatus and does not further structurally limit the claim.  It is unclear whether infringement would occur when one creates a vehicle exhaust system that allows a separate operation of a secondary supplier or whether infringement would occur when the secondary supplier actually operates.  See MPEP 2173.05 (p) II.  It is suggested to change “operated” in line 10 of the claim to configured to operate to remedy this rejection.
Regarding claim 14, the claim is indefinite for claiming both an apparatus and the method steps of using the apparatus.  For example, in lines 1-2 of claim 14, “a control that controls supply” amounts to the method steps of using the apparatus and does not further structurally limit the claim.  It is unclear whether infringement would occur when one creates a vehicle exhaust system with a control that allows a supply to be controlled or whether infringement would occur when the supply is actually controlled.  See MPEP 2173.05 (p) II.  It is suggested to change “controls” in line 2 of the claim to is configured to control to remedy this rejection.
Regarding claim 15, the claim is indefinite for claiming both an apparatus and the method steps of using the apparatus.  For example, in lines 2-3 and 4-5 of claim 15, “the control operates the secondary supplier” and “the control shuts the secondary supplier down” amounts to the method steps of using the apparatus and does not further structurally limit the claim.  It is unclear whether infringement would occur when one creates a vehicle exhaust system with a control that allows a secondary supplier to is configured to operate and is configured to shut, respectively, to remedy this rejection.
Claim 16 recites the limitation "the dosing tube" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiruta et al. (US 2017/0107882 A1; hereinafter Chiruta).
Regarding claim 1, Chiruta discloses a mixer assembly [200b] for a vehicle exhaust system [200] comprising: a mixer housing [202, 221] defining an internal cavity (interior of exhaust conduit [202]), the mixer housing [202, 221] including at least one injection opening [229a]; a manifold [223] positioned within the internal cavity at the injection opening [229a]; a primary injector [230a] configured to inject fluid through the injector opening [229a] and into the internal cavity; and at least one secondary injector [230b] operated separately from the primary injection to inject fluid into the internal cavity when operating temperatures fall below a predetermined level (paragraphs 0042-0045, 0047-0048, 0050-0051, and Figures 2-4).  It should be appreciated that the applicant’s functional language in the claim (injecting fluid into the internal cavity when operating temperatures fall below a predetermined level) does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  See MPEP 2114.
Regarding claim 7, Chiruta discloses the mixer assembly according to claim 1 wherein the primary injector [230a] injects a reducing agent through the injection opening [229a] and wherein the secondary injector [230b] injects fluid into the manifold [223] only when operating temperatures fall below the predetermined level (paragraphs 0045, 0047, and Figures 3-4).  
Regarding claim 9, Chiruta discloses a vehicle exhaust system [200] comprising: a first exhaust component (exhaust manifold; see paragraph 0029) configured to receive engine exhaust gases; a second exhaust component (SCR system (e.g., SCR system [150]); see paragraph 0042) downstream of the first exhaust component; a mixer [200b] positioned between the first and second exhaust components, the mixer [200b] including an outer housing [202] that defines an internal cavity (interior of exhaust conduit [202]) to receive the engine exhaust gases from the first component (exhaust manifold) and which includes at least one injection opening [204] (wherein fluid is injected through the mounting plate [220] and ultimately through exhaust conduit opening [204]); and an injection system [230] configured to inject fluid through the injection opening [204] and into the internal cavity to mix with the engine exhaust gases that are to be directed to the second exhaust component (SCR system), the injection system [230] including a primary supplier [230a] configured to supply fluid through the injection opening [204] and into the mixer [200b] and at least one secondary supplier [230b] operated separately from the primary supplier [230a] to supply fluid into the mixer [200b] when operating temperatures fall below a predetermined level (paragraphs 0029, 0042-0045, 0047-0048, 0050-0051, and Figures 2-4).  It should be appreciated that the applicant’s functional language in the claim (injecting fluid into the internal cavity when operating temperatures fall below a predetermined level) does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not 
Regarding claim 10, Chiruta discloses the vehicle exhaust system according to claim 9 including an inner wall [223] positioned within the internal cavity (interior of exhaust conduit [202]) and spaced inwardly of an inner surface (see inner surface of exhaust conduit [202]) of the outer housing [202] by a gap (see [224]), and including a manifold [221] positioned within the gap (see [224]; wherein walls of fluid channels [224a, 224b, 224c] and alignment features [227] of the first portion [221] (i.e., manifold) are positioned within the gap) at the injection opening [204] such that one or more manifold channels [224a, 224b, 224c] are provided between the manifold [221] and the inner wall [223], and wherein the secondary supplier [230b] supplies fluid into at least one of the manifold channels [224b] (paragraphs 0044-0045, 0047-0048, 0050-0051, and Figures 3-4).
Claims 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2017/0051654 A1; hereinafter Gupta).
Regarding claim 9, Gupta discloses a vehicle exhaust system [22] comprising: a first exhaust component [50] configured to receive engine exhaust gases; a second exhaust component [90] downstream of the first exhaust component [50]; a mixer [26A, 70, 26B] positioned between the first and second exhaust components [50, 90], the mixer [26A, 70, 26B] including an outer housing (exhaust piping) that defines an internal cavity (interior of exhaust piping) to receive the engine exhaust gases from the first component [50] and which includes at least one injection opening (see [88]); and an injection system [80, 82, 84, 86, 88] configured to inject fluid through the injection opening (see [88]) and into the internal cavity to mix with the engine exhaust gases that are to be directed to the second exhaust component [90], the injection system [80, 82, 84, 86, 88] including a primary supplier [88] configured to supply fluid through the injection opening (see [88]) and into the mixer [26A, 70, 26B] and at least one secondary supplier [84] operated separately from the primary supplier [88] to supply fluid into the mixer [26A, 70, 26B] when operating temperatures fall below a predetermined level (temperature threshold) (paragraphs 0020, 0021, 0026-0027, 0058, 0060, and Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiruta.
Regarding claim 8, Chiruta does not disclose a control operating the primary injector independently of the secondary injector.  However, the examiner takes official notice that it is notoriously well known in the art to include a control, such as an electronic control unit, to operate injectors to ensure optimal engine performance.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Alano et al. (US 2016/0319724 A1; hereinafter Alano).
Regarding claims 1-2, Gupta discloses a mixer assembly for a vehicle exhaust system [22] comprising: a mixer housing (exhaust piping) defining an internal cavity (interior of exhaust piping), the mixer housing (exhaust piping) including at least one injection opening (see [88]); a primary injector [88] configured to inject fluid through the injector opening (see [88]) and into the internal cavity; and at least one secondary injector [84] operated separately from the primary injection to inject fluid into the internal cavity when operating temperatures fall below a predetermined level (temperature threshold) (paragraphs 0020, 0021, 0026-0027, 0058, 0060, and Figure 1).  Gupta does not disclose a manifold positioned within the internal cavity at the injection opening.  Alano, however, teaches a similar mixer [30] comprising: a mixer housing [54] defining an internal cavity and at least one injection opening [92], a primary injector [36], and a manifold [98] positioned within the internal cavity at the injection opening [92]; including a cone [96] supported within the manifold [98], the cone [96] having an inlet end [96a] aligned with the injection opening [92], and wherein the primary injector [36] comprises a doser that injects fluid into the inlet end [96a] of the cone [96] (paragraphs 0052, 0058, and Figures 1-.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Gupta’s mixer assembly to include a manifold positioned within the internal cavity at the injection opening with a cone supported within the manifold because Alano teaches that this configuration facilitates mounting of the doser to the mixer such that spray is introduced into the exhaust in the desired orientation while reducing deposit build-up (paragraph 0058).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Chiruta.
Regarding claim 17, Gupta discloses a method for injecting a reducing agent into an exhaust component [90] comprising the steps of: providing a mixer housing (exhaust piping) defining an internal cavity (interior of exhaust piping), the mixer housing (exhaust piping) including at least one injection opening (see [88]); positioning a primary supplier [88] to supply fluid through the injector opening (see [88]) and into the mixer housing (exhaust piping); and positioning at least one secondary supplier [84] separate from the primary supplier [88] to supply fluid into the mixer housing (exhaust piping) only when operating temperatures fall below a predetermined level (temperature threshold) (paragraphs 0020, 0021, 0026-0027, 0058, 0060, and Figure 1).  Gupta does not disclose positioning a manifold within the internal cavity at the injection opening.  Chiruta, however, teaches a similar method comprising: providing a mixer housing [104] defining an internal cavity [102] and including at least one injection opening (exhaust conduit opening defined on the sidewall [104]; see paragraph 0030) and positioning a manifold [120] within the internal cavity [102] at the injection opening (paragraphs 0026, 0029-0030, 0034, 0038, 0041, and Figures 1A-1B).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position a manifold within Gupta’s internal cavity at the injection opening because Chiruta teaches that this configuration forces the reductant into the exhaust gas flow path enhancing mixing and preventing the reductant from impinging on the sidewalls of the exhaust conduit (paragraph 0038).

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-6 and 11-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Dou et al. (US 2018/0087426 A1) and Mitchell et al. (US 2016/0090887 A1) which further disclose a state of the art for exhaust systems comprising multiple injectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746